Citation Nr: 1512030	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-09 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to October 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran presented testimony before a decision review officer at the RO in June 2013.  A transcript of the hearing is of record.

In March 2014, the Veteran withdrew his request for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2014).

The Veteran's physical claims file, and electronic records on the Virtual VA and VBMS databases have been reviewed in preparation for this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4) (2014).


The Veteran contends that his currently demonstrated bilateral sensorineural hearing loss and tinnitus are the result of noise exposure from jet engines he maintained while serving as an aircraft mechanic aboard the USS Ranger and during shore duty, without adequate hearing protection.  See April 2013 notice of disagreement.

It is not in dispute that the Veteran has current bilateral sensorineural hearing loss and tinnitus.  Furthermore, the RO has already conceded that the Veteran had noise exposure in service based on service records showing that he served as an aircraft mechanic.  The question is whether the Veteran's diagnosed hearing loss and tinnitus are related to service. 

The Veteran was afforded a VA examination in October 2012, in response to his claim.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  His rationale was that the Veteran's hearing was normal at entrance and separation, with no significant threshold shifts, and therefore, it is less likely as not that the current hearing loss was from military service.  With regard to the diagnosed tinnitus, the examiner noted that there is a high correlation between hearing loss, tinnitus and noise exposure, and concluded that since the Veteran had normal hearing at separation, it is less likely that the reported tinnitus was from military noise exposure, as it is associated with the current hearing loss, which occurred after service.  

The Board finds that essentially the examiner concluded that, as there was no evidence of hearing loss during service or for many years thereafter, the Veteran's currently diagnosed hearing loss is not related to his reported noise exposure in service.  Furthermore, as the Veteran's tinnitus is related to his hearing loss, which was not diagnosed until after service, it too is not related to the Veteran's reported noise exposure in service.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  
38 C.F.R. § 3.303(d) (2014).  

Hearing loss and tinnitus are manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of symptoms of hearing loss and tinnitus during active military duty and continuing since service.

The October 2012 examiner did not provide an opinion as to whether the hearing loss and tinnitus identified after service are related to a disease or injury in service or to his reports of continuous symptoms since service. In fact, the examiner did not adequately address the Veteran's lay statements of continuity.  Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).   Accordingly, the Board finds that the October 2012 VA opinion is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that a remand for a new medical opinion as to the etiology of the Veteran's hearing loss and tinnitus is necessary.  
See 38 C.F.R. § 4.2 (2014). 

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine the etiology of any current hearing loss and/or tinnitus.  The examiner should review the claims folder and note that review in the report. 

The examiner should elicit from the Veteran a detailed account of any instances of noise exposure before and after service, and whether the Veteran used hearing protection devices.  The examiner is advised that military noise exposure is conceded.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any hearing loss and/or tinnitus is the result of noise exposure or other injury or disease in active service. 

The examiner is advised that the Veteran is competent to report injuries, including noise exposure, and symptoms, such as hearing loss or tinnitus in and since service, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

A rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided

2.  Then readjudicate the claims for service connection.  If any benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

